Citation Nr: 1207397	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral knee disorder.  

The Veteran and his spouse testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ) at the RO in December 2011.  A transcript of that hearing is of record and associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated during his December 2011 Travel Board hearing, that he hurt his knees on several occasions in service, but he just "toughed it out."  He stated that he was told by his sergeant to take an aspirin.  He stated that he had no specific injury to the knees, but the climbing of ladders and jumping from helicopters injured his knees.  He also indicated that while in Vietnam, he could not stop and see anyone about his knees.  After service, he stated that within a year of discharge, he went to the VA Medical Center, in Milwaukee, Wisconsin, for treatment of his knees.  He received treatment there from 1967 to 1984.  Records from this facility and the relative time period have not been obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, from 1967 to 1984 from the Milwaukee, Wisconsin VA Medical Center (VAMC).  

The record does not show that the Veteran received specific treatment for his knees in service.  He does not contend otherwise.  However, consideration must be given to the places, types, and circumstances of the veteran's service, especially if the injury is said to have occurred during active combat.  See 38 U.S.C.A. § 1154(a)(b); 38 C.F.R. § 3.304(d).  The Veteran makes this allegation.

The Veteran provided a statement also provided a September 2008 statement from M. Hakki, MD, in support of his appeal.  Specifically, Dr. Hakki reported that it was more likely than not that the Veteran's traumatic osteoarthritis of the knee was due to his active service.  However, as Dr. Hakki provided no rationale for his opinion, the Board assigns limited probative value to this opinion.

Nevertheless, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  3 8 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not undergone a VA examination for his present condition.  In light of the evidence and assertions discussed above, a VA examination with an opinion is deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from 1967 to 1984 from the VA Medical Center, Milwaukee, Wisconsin, if any, and associate those records with the claims folder.  If these records are not available, or the search for these records yields negative results, a proper recording/notation must be prepared and associated with the claims folder.  

2.  The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral knee disorder had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  The examiner should consider and discuss in-service and post-service treatment records, the September 2008 statement from Dr. Hakki, and the Veteran's lay history of experiencing chronic knee pain since service.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  After completing the above action, and any other development deemed necessary, the claim should then be readjudicated.  If the claim remains denied, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


